EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lekha Gopalakrishnan (Reg. No. 46,733) on January 26, 2021.
The application has been amended as follows: 

In the specification:
Replace paragraph 0046 with:
-- [0046] The DCPU disclosed herein comprises polymeric diol (PD), diisocyanate (DI), bishydroxy acid (BHA), and aniline oligomer (AO) and has a formula of -(CO-NH-DI-NH-CO)n-(O-PD-O)x-(CO-NH-DI-NH-CO)n-(NH-AO-NH)z-(CO-NH-DI-NH-CO)m-(O-BHA-O)y-(CO-NH-DI-NH-CO)m-, wherein the ratio between x:y:(n+m):z is in the range of 1.9:0.1:4:1 and 1:1:4:1, preferably 1.8:0.2:4:1 and 1.4:0.6:4:1.  The DCPU can also be expressed by a shortened formula of -(O-PD-O)x-(CO-NH-DI-NH-CO)n-(NH-AO-NH)z-(CO-NH-DI-NH-CO)m-(O-BHA-O)y-, wherein the ratio between x:y:(n+m):z is in the range of 0.95:0.05:2:1 and 0.5:0.5:2:1, for example, 0.9:0.1:2:1, 0.85:0.15:2:1, 0.8:0.2:2:1, 0.75:0.25:2:1, 0.7:0.3:2:1, 0.65:0.35:2:1, 
0.6:0.4:2:1, or 0.55:0.45:2:1. --

Replace paragraph 0049 with:
HDI-NH-CO)n-(O-PCL-O)x-(CO-NH-HDI-NH-CO)n-(NH-A3-NH)z-(CO-NH-HDI-NH-CO)m-(O-DMPA-O)y-(CO-NH-HDI-NH-CO)m, wherein PCL is polycaprolactone diol, HDI is hexamethylene7 WO 2017/142918 PCT/US2017/017925diisocyanate, A3 is aniline trimer, and DMPA is dimethylolpropionic acid and the ratio between x:y:(n+m):z is in the range of 1.8:0.2:4:1 and 1.4:0.6:4:1.  The DCPU can also be expressed by a shortened formula of -(O-PCL-O)x-(CO-NH-HDI-NH-CO)n-(NH-A3-NH)z-(CO-NH-HDI-NH-CO)m-(O-DMPA-O)y-, wherein the ratio between x:y:(n+m):z is in the range of 0.9:0.1:2:1 and 0.7:0.3:2:1, for example, 0.875:0.125:2:1, 0.85:0.15:2:1, 0.825:0.1.75:2:1, 0.8:0.2:2:1, 0.775:0.225:2:1, 0.75:0.25:2:1, or 0.725:0.275:2:1. --

Replace paragraph 0050 with:
-- [0050] The dopant free conductive polyurethane elastomer can be synthesized via a two-step polymerization method. Specifically, the method comprises the steps of (a) reacting a polymer diol (PD), a bishydroxy acid (BHA), and a diisocyanate (DI) to form a product mixture that comprises a PD containing diisocyanate and a BHA containing diisocyanate; and (b) reacting the product of step (a) with an aniline oligomer (AO) to form the elastomer that has a formula of -(CO-NH-DI-NH-CO)n-(O-PD-O)x-(CO-NH-DI-NH-CO)n-(NH-AO-NH)z-(CO-NH-DI-NH-CO)m-(O-BHA-O)y-(CO-NH-DI-NH-CO)m-, wherein the amount of PD, BHA, DI, and AO used is adjusted such that the ratio between x:y:(n+m):z is in the range of 1.9:0.1:4:1 and 1:1:4:1.  The DCPU can also be expressed by a shortened formula of -(O-PD-O)x-(CO-NH-DI-NH-CO)n-(NH-AO-NH)z-(CO-NH-DI-NH-CO)m-(O-BHA-O)y-, wherein the amount of PD, BHA, DI, and AO used is adjusted such that the ratio between x:y:(n+m):z is in the range of 0.95:0.05:2:1 and 0.5:0.5:2:1. In one embodiment, the polymer diols is polycaprolactone diol, the diisocyanate is 

Replace paragraph 0054 with:
-- [0054] DCPU was synthesized from PCL (biodegradable segment), aniline trimer with two amine end groups (conductive segment), and DMPA (dopant molecule) with 1,6-hexamethylene diisocyanate (HDI) using two-step solvent polymerization (Fig. 1A). The PCL:DMPA:HDI:aniline trimer feeding ratios were varied such that the ratio between x:y:(n+m):z in the shortened formula of the resulting DCPUs were 0.9:0.1:2:1, 0.8:0.2:2:1, and 0.7:0.3:2:1, which were referred to as DCPU-0.1/1, DCPU-0.2/1, and DCPU-0.3/1 (Table 1 of Figure 10). Electroactive DCPU films with high elasticity and flexibility were then obtained (Fig. 1B). Polyurethane without DMPA (PU-trimer) and polyurethane without aniline trimer (PU-COOH) were two control groups. The chemical structure of the DCPU was verified by Fourier transform infrared spectroscopy (FTIR; Fig. 2). The urethane and urea groups were confirmed by specific peaks at 3340 cm-1 (N-H stretching of urethane and urea groups), 2940 cm-1 and 2860 cm-1 (symmetric and asymmetric C-H stretching), 1720 cm-1 (C=O stretching of urethane and urea groups)24. The specific peaks for aniline trimer were located at 1600 cm-1 and 1510 cm-1 (C=C stretching of quinoid and benzenoid rings), and 820 cm-1 (C-H bending in benzenoid rings)25,26. --

Replace paragraph 0074 with:
-- [0074] The conductive polyurethanes were synthesized from PCL, DMPA, HDI, and a chain 
oC in a three-neck flask under N2 protection with stirring, followed by the addition of HDI and 3 drops of catalyst Sn(Oct)2. After 3 h of reaction, the prepolymer solution was cooled to room temperature. The aniline trimer/DMSO solution was added dropwise into the pre-polymer solution. The reaction then continued for 18 h at room temperature. The resulting polymer was precipitated in distilled water, washed by ethanol, and then dried in a vacuum oven at 60 oC for 3 days. The molar ratios of PCL:DMPA:HDI:trimer were set such that x:y:(n+m):z in the shortened formula of the resulting DCPUs were 1:0:2:1, 0.9:0.1:2:1, 0.8:0.2:2:1, and 0.7:0.3:2:1, which were referred to as PU-trimer, DCPU-0.1/1, DCPU-0.2/1, and DCPU-0.3/1, respectively.  Polyurethane with a chain extender putrescine (PU-COOH) was used as a control. The molar18 WO 2017/142918 PCT/US2017/017925ratio of PCL:DMPA:HDI putrescine was 0.7:0.3:2:1. The yields of all final products were above 85%. 

Example 3 	Fabrication of DCPU films  --


In the claims:

1.  (Previously presented) A dopant free conductive polyurethane elastomer (DCPU) comprising polymeric diol (PD), diisocyanate (DI), bishydroxy acid (BHA), and aniline oligomer (AO) having a formula of
-(CO-NH-DI-NH-CO)n-(O-PD-O)x-(CO-NH-DI-NH-CO)n-(NH-AO-NH)z-
(CO-NH-DI-NH-CO)m-(O-BHA-O)y-(CO-NH-DI-NH-CO)m-
wherein PD represents a reaction residue of the polymeric diol, excluding the terminal hydroxyl groups of the polymeric diol:
wherein DI represents a reaction residue of the diisocyanate, excluding the terminal isocyanate groups of the diisocyanate;
wherein BHA represents a reaction residue of the bishydroxy acid, excluding the terminal hydroxyl groups of the bishydroxy acid;
AO represents a reaction residue of the aniline oligomer, excluding the terminal amine groups of the aniline oligomer; and
wherein the ratio between x:y:(n+m):z is in the range of 1.9:0.1:4:1 and 1:1:4:1.

2.  (Original) The elastomer of claim 1, wherein said polymeric diol is selected from polycaprolactone (PCL), poly (trimethylene carbonate) (PTMC), poly (hexamethylene carbonate), poly (lactide- co-caprolactone) (PLC), poly (-valerolactone-co-caprolactone) (PVCL), and poly ethylene glycol (PEG) containing triblock copolymer diols of PCL-PEG-PCL, PTMC-PEG-PTMC, PVCL-PEG-PVCL, or PLC-PEG-PCL.

3.  (Original) The elastomer of claim 1, wherein said aniline oligomers is selected from the group consisting of aniline trimer, aniline tetramer, aniline pentamer, aniline hexamer, aniline heptamer, and aniline octamer.

4. (Original) The elastomer of claim 1, wherein said diisocyanate is selected from the group consisting of butane diisocyanate (BDI), hexamethylene diisocyanate (HDI), and L-lysine diisocyanate.

5.  (Original) The elastomer of claim 1, wherein said bishydroxy acid is selected from dimethylolpropionic acid (DMPA) and 2,2-Bis (hydroxymethyl)butyric acid.

6.  (Previously presented) The elastomer of claim 1, wherein the ratio between x:y:(n+m):z is in the range of 1.8:0.2:4:1 and 1.4:0.6:4:1.

7.  (Original) The elastomer of claim 1, having a conductivity of at least 10-5 to 10-3 S/cm.

8.  (Original) The elastomer of claim 1, wherein the conductivity of the elastomer does not change significantly after 14 days enzymatic degradation, or with electronic charge for 150 h.

9.  (Original) The elastomer of claim 1, wherein the elastomer has more than 99% instant elastic recovery after at least 3 to 10 cycles stretching at 10% strain.



11.  (Currently Amended) A dopant free conductive polyurethane elastomer (DCPU) comprising polycaprolactone diol (PCL), hexamethylene diisocyanate (HDI), dimethylolpropionic acid (DMPA), and aniline trimer (A3) having a formula of
-(CO-NH-HDI-NH-CO)n-(O-PCL-O)x-(CO-NH-HDI-NH-CO)n-(NH-A3-NH)z-
(CO-NH-HDI-NH-CO)m-(O-DMPA-O)y-(CO-NH-HDI-NH-CO)m-
wherein PCL represents a reaction residue of polycaprolactone diol 
wherein HDI represents a reaction residue of hexamethylene diisocyanate, excluding the terminal isocyanate groups of the hexamethylene diisocyanate;
wherein DMPA represents a reaction residue of dimethylolpropionic acid, excluding the terminal hydroxyl groups of the dimethylolpropionic acid; 
wherein A3 represents a reaction residue of an aniline trimer, excluding the terminal amine groups of the aniline trimer[[.]]; and
wherein the ratio between x:y:(n+m):z is in the range of 1.8:0.2:4:1 and 1.4:0.6:4:1.

12.  (Original) The elastomer of claim 10, having a conductivity of at least 10-5 to 10-3 S/cm and the conductivity of the elastomer does not change significantly after 14 days enzymatic degradation.

13.  (Original) The elastomer of claim 10, wherein the elastomer has more than 99% instant elastic recovery after at least 3 to 10 cycles stretching at 10% strain.

14.  (Previously presented) A method for synthesizing a dopant free conductive polyurethane elastomer (DCPU) comprising polymeric diol (PD), diisocyanate (DI), bishydroxy acid (BHA), and aniline oligomer (AO) having a formula of 
-(CO-NH-DI-NH-CO)n-(O-PD-O)x-(CO-NH-DI-NH-CO)n-(NH-AO-NH)z-
(CO-NH-DI-NH-CO)m-(O-BHA-O)y-(CO-NH-DI-NH-CO)m-,
the method comprising:
a.  reacting the polymer diol (PD), the bishydroxy acid (BHA), and the diisocyanate (DI) to form a product mixture that comprises a PD containing diisocyanate and a BHA containing diisocyanate; and
b.  reacting the product of step a with the aniline oligomer (AO) to form the dopant free conductive polyurethane elastomer,
wherein the amount of PD, BHA, DI, and AO used is adjusted such that the ratio between x:y:(n+m):z is in the range of 1.9:0.1:4:1 and 1:1:4:1.

15.  (Currently amended) The method of claim 14, wherein said polymeric diol is selected from polycaprolactone (PCL), poly (trimethylene carbonate) (PTMC), poly (hexamethylene carbonate), poly (lactide- co-caprolactone) (PLC), poly (-valerolactone-co-caprolactone) (PVCL), and poly ethylene glycol (PEG) containing triblock copolymer diols of PCL-PEG-PCL, PTMC-PEG-PTMC, PVCL-PEG-PVCL, or PLC-PEG-PCL.



17.  (Original) The method of claim 14, wherein said diisocyanate is selected from the group consisting of butane diisocyanate (BDI), hexamethylene diisocyanate (HDI), and L-lysine diisocyanate.

18.  (Original) The method of claim 14, wherein said bishydroxy acid is selected from dimethylolpropionic acid (DMPA) and 2,2-Bis (hydroxymethyl)butyric acid.

19.  (Currently amended) The method of claim 14, wherein the polymer diol is polycaprolactone diol (PCL), the diisocyanate 

20.  (Previously presented) The method of claim 19, wherein the ratio between x:y:(n+m):z is in the range of 1.8:0.2:4:1 and 1.4:0.6:4:1.



* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 1-20 has been overcome by amendment.
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Allowable Subject Matter
Claims 1-20 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 27, 2021